IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. 60,990-02


JULIUS TURNER, Relator

v.


THIRD JUDICIAL DISTRICT COURT, Respondent






ON APPLICATION FOR A WRIT OF MANDAMUS
ANDERSON COUNTY



 Per curiam.


O R D E R



 This is an original application for a writ of mandamus.  Relator's application for a writ of
habeas corpus was received by this Court on January 3, 2005.  On May 18, 2005, this Court
remanded the application to the trial court for further factual findings.  The trial court was directed
to return Relator's application to this Court on or before September 15, 2005.  On November 30,
2005, this Court received realtor's application for a writ of mandamus wherein Relator complains
of the trial court's failure to comply with this Court's order. 
	It is this Court's opinion that additional information is required before a decision can be
reached on the motion for leave to file the instant action.  The Respondent, the Third Judicial District
Court of Anderson County, is ordered to file with this Court within thirty days a response by
submitting the supplemental record on such habeas corpus application or by filing a copy of any
timely motions for extension of time or continuances that were granted by the trial court.  This
application for a writ of mandamus is held in abeyance pending compliance with this order.

DELIVERED: February 15, 2006
DO NOT PUBLISH